Citation Nr: 9933726	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-32 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to a compensable rating for residuals of left 
ankle sprain.

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a 
pelvis and hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from November 1977 to May 
1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a psychiatric disability, to include 
narcolepsy, major depression and bipolar disorder, and also 
denied a compensable rating for residuals of left ankle 
sprain.  Further, the November 1996 decision held that no new 
and material evidence had been presented to reopen the claim 
for service connection for a pelvis and hip disorder.  


FINDINGS OF FACT

1.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that a 
chronic psychiatric disability was present in service or is 
otherwise related to military service.

2.  Service connection for a pelvis and hip disability was 
denied by a rating decision in December 1989.

3.  The veteran did not file a timely notice of disagreement 
with the December 1989 rating decision within the allowable 
period of one year following notification.  

4.  The evidence added to the record subsequent to the 
December 1989 rating decision, which consists of treatment 
records dated in 1993 and 1996, the veteran's testimony, and 
the July 1997 VA examination report, is cumulative of 
evidence previously considered.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The December 1989 rating decision denying service 
connection for a pelvic disability is final; no new and 
material evidence having been presented to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5108, 7105 (1991); 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show the veteran was seen in January 
1978 with the complaint of right hip pain after falling three 
weeks earlier.  Range of motion was full with discomfort 
noted.  Additional clinical records dated in January and 
February 1978 reflect symptoms of tenderness in the right 
pubic ramus and groin, and bilateral pain in the sacro-iliac 
and pubic ramus area.  The veteran was placed on crutches.  
X-rays were within normal limits.  When she was referred for 
physical therapy the impression was stress reaction at the 
pubic ramus.  A bone scan conducted in February 1978 
indicated diffuse, minimally increased activity in the areas 
of both tibial flares, mid femurs and pubic rami.  At that 
time the veteran's gait was normal and she was taken off 
crutches, but a previously assigned physical profile was 
continued.  Records dated in March 1978 state the veteran was 
seen crying and very emotional with many allegations against 
her company commander.  The examiner noted there was no 
apparent reason why the veteran could not perform a sedentary 
military occupational specialty with her medical problems.  
The use of crutches was resumed.  Also reflected in March 
1978 is the veteran's statement that she possibly sustained a 
pubic fracture when she fell asleep while doing her class 
work and other chores.  X-rays of the pelvis and hips 
conducted at that time were normal with no stress fracture 
visualized.  Still later the same month it was recorded that 
the veteran was counseled about her passive-aggressive 
behavior and potential consequences.  A request for mental 
health consultation indicated the veteran had multiple 
emotional problems with a provisional diagnosis of anxiety.  
April 1978 records reflect the veteran's continued complaint 
of bilateral hip pain, which had been diagnosed as stress 
reaction.  She had been on physical profile for the problem.  
On orthopedic consultation conducted in April 1978, the 
veteran had minimal tenderness in the hips, and range of 
motion was full.  The assessment was hip pain of questionable 
etiology.  A report of mental status evaluation also dated in 
April 1978 indicates no significant mental disease.  At the 
time of her April 1978 physical examination for separation 
from service the veteran gave a history of bilateral hip 
pain, as well as depression, excessive worry, nervous trouble 
and sleeping difficulty.  No pertinent abnormalities were 
noted by the examiner.  

The report of her December 1978 VA examination shows the 
veteran related a history of right hip pain in service which 
had developed as a result of increased strain caused by 
favoring her painful left ankle.  At the time of examination 
she reported fairly constant hip discomfort in the area of 
the pelvis and hips, which was increased with exertion.  
Range of motion in the hips, straight leg raising test, and 
abduction were all normal.  A "pop" was noted with straight 
leg raising on the right.  The veteran was tender over the 
pubic rami.  The diagnosis was pain in the pubic rami, 
elicited by palpation, cause undetermined.  

Service connection for pelvic injury was denied by a rating 
in January 1979.  The veteran was notified of that 
determination by letter dated in February 1979 and advised of 
her appellate rights, but did not submit a timely appeal 
within the allowable period of one year. 

On VA examination conducted from October 1989 to November 
1989 the veteran noted occasional pain in the right hip.  
Pelvic x-rays revealed normal findings with both sacro-iliac 
joints also within normal limits.  A small density in the 
left pelvis was considered to result from phleboliths.  The 
veteran's reopened claim for service connection for a pelvic 
disability was denied by a rating action in December 1989.  
Again the veteran was notified of that determination by 
letter in January 1990, but did not submit a timely appeal of 
the denial.  

Private medical reports dated in April 1990 and July 1991 
show the veteran was seen with various complaints including 
multiple joint symptoms.  The diagnosis was chronic 
depression.  When she was seen in April 1993 she again noted 
multiple joint complaints, especially in the back.  The 
assessment was chronic low back pain.  

Also of record are multiple private psychiatric evaluations 
dated in December 1993 to February 1995, which indicate that 
the veteran reported previous psychiatric treatment, 
beginning four or five years earlier, which had included one 
brief period of hospitalization.  The veteran gave a 
childhood history of physical and sexual abuse within her 
family.  Psychotropic medication was begun in December 1993.  
The diagnoses were Axis I: bipolar disorder and polysubstance 
abuse; Axis II:  rule out borderline personality disorder.  

Private medical records dated from March 1996 to June 1996 
reflect continued complaints of low back pain assessed as 
lumbosacral strain, and ongoing medication for bipolar 
disorder.

A VA psychological examination was conducted in September 
1996.  The veteran gave a history of what she referred to as 
"narcolepsy" during service, when she had reportedly been 
unable to stay awake.  She acknowledged a history of abusing 
cocaine, marijuana and alcohol.  She insisted that her mental 
problems began during military service, when she was 
reportedly mistreated in some way.  The veteran also noted a 
history of physical and sexual abuse by her father.  The 
diagnoses were Axis I: bipolar disorder, type II, chronic, 
currently in remission; and polysubstance abuse and 
addiction, severe, chronic, reportedly in remission, without 
verification. Axis II: mixed personality disorder, chronic, 
severe, with borderline and passive aggressive features.  The 
examiner expressed his opinion that the veteran's bipolar 
disorder began after her military service, finding no 
evidence of its presence during service.  What problems of a 
psychiatric nature she had experienced during service 
appeared to stem from her mixed personality disorder, which 
was considered to have its roots in her disturbed and chaotic 
childhood.  

On VA examination conducted in July 1997 the veteran said she 
had been told of a possible hairline fracture in her right 
hip area.  She walked without a limp at the time of 
examination.  Hip range of motion was within normal limits, - 
flexion, 125 degrees, extension, 30 degrees, adduction, 
25 degrees, abduction, 45 degrees, external rotation, 
60 degrees, and internal rotation, 40 degrees, without 
significant pain on either side.  The diagnosis was possible 
degenerative arthritis of the hip; rule out hairline fracture 
of the right hip.  Bilateral hip X-rays were conducted which 
revealed no fracture or dislocation and no significant 
arthritic changes.  The impression was radiographically 
normal hips.

When the veteran testified at her personal hearing in January 
1998 she described ongoing pain in the hip and pelvic area.  
She also reported that a doctor in service had told her that 
her hip and pelvic condition resulted from favoring her 
sprained left ankle, which threw her body out of alignment.  
With regard to psychiatric disability the veteran stated that 
she received therapy for depression two or three times during 
service.  Her first post service treatment was in 
approximately 1990.  The veteran felt that harassment in 
service, including sexual harassment, was the cause of her 
psychiatric disability.  


Entitlement to Service Connection for a Psychiatric 
Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, to include psychosis, shall be service-
connected, although not manifest during service, if they 
become manifest to a degree of 10 percent or more within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claim for service connection is 
well grounded.  In order for her to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that her claim is plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet.App. 498 (1995).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498.  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet.App.  359 
(1995).  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  In 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post service 
symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.   

The record in the case reflects recent medical diagnoses of 
psychiatric disability, to include bipolar disorder and 
chronic depression; thus, the first element of a plausible 
claim is satisfied.  However, although service medical 
records reflect a notation of emotional problems, no 
significant mental disease was found on mental status 
evaluation.  Additionally, the veteran has not presented any 
medical evidence or opinion to demonstrate a nexus between 
her current disability and any symptoms or events during 
active service.  Inasmuch as there is no evidence that 
bipolar disorder was present to a compensable degree during 
the period of one year following separation presumptive 
service connection for a chronic disease is not applicable. 

On consideration of the veteran's testimony that her current 
psychiatric disability stems from service, it is noted that 
evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion. King v. Brown, 5 Vet. 
App. 19 (1993).  In this case the veteran, as a layperson, is 
not competent to provide medical evidence to establish a 
nexus between her current psychiatric disorders and any 
symptoms or events during active service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992); Grottveit v. Brown, 5 
Vet.App. 91 (1993).  In the absence of the required support 
from medical evidence, her service connection claim is not 
plausible and must be denied as not well-grounded.

New and Material Evidence Analysis

By a rating action in December 1989, the RO denied service 
connection for a pelvic disorder.  The veteran received 
written notification of that action by letter in January 
1990, and, as she failed to file a timely appeal therefrom, 
the decision became final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104 (a), 20.302, 20.1103 (1999).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Recently, in Elkins v. West, 12 Vet. App. 209 (1999), the U. 
S. Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that a three step process is required for 
reopening claims under the holding of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998): the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

In its November 1996 decision that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a pelvic and hip 
disorder, and subsequent determinations on appeal, the RO 
applied the regulatory definition of new and material 
evidence cited above, and also discussed the standard of new 
and material evidence set forth in the decision of the Court 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The 
Colvin test required that, in order to reopen a previously 
denied claim, "there must be a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome."  
Colvin at 174. 

In this regard, the Federal Circuit has held that in the 
Colvin decision, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA (in 
38 C.F.R. § 3.156) as a reasonable interpretation of an 
otherwise ambiguous statutory term (38 U.S.C.A. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different benefits scheme. Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The decision in Hodge stressed that 
under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision." Hodge, at 
1363.  Hence, the Federal Circuit overruled the Colvin test 
for purposes of reopening claims for the award of veterans' 
benefits.  Accordingly, the veteran's application to reopen 
the previously denied claim for service connection for a 
pelvic and hip disability, will be analyzed on appeal under 
the definition of new and material evidence provided at 
38 C.F.R. § 3.156(a) (1999), without consideration of the 
standard set forth in Colvin.  

The evidence associated with the claims folder subsequent to 
the December 1989 denial of service connection for a pelvic 
and hip disability includes the private medical records of 
treatment in 1993 and 1996 for chronic low back pain, and 
lumbosacral strain, the July 1997 VA examination report, and 
the veteran's testimony at her January 1998 hearing.  The 
additional treatment records and the complaints reflected in 
the veteran's testimony, and in the July 1997 examination 
report that also reflects negative clinical findings, are 
cumulative of previously considered evidence of current 
symptoms.  The history of possible hip fracture reported by 
the veteran at examination, as well as her testimony about 
what was told to her concerning the source of symptoms noted 
in service (medical hearsay, which cannot constitute 
competent medical evidence. see Robinette v. Brown, 
8 Vet.App. 69 (1995)), are merely cumulative of lay 
assertions previously advanced by the veteran.  Thus, the 
veteran's additional evidence is cumulative and redundant of 
evidence considered in prior final decisions, and therefore 
does not constitute new evidence.  In the absence of new 
evidence, it is not necessary to consider the materiality of 
the additional evidence, and the current record does not 
establish a basis to reopen the claim for service connection 
for a disability of the pelvis and hip. 


ORDER

The claim for service connection for a psychiatric disability 
is denied as not well-grounded.

The claim for service connection for a pelvic and hip 
disability is not reopened.  


REMAND

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  On review of the record it is noted that during the 
July 1997 VA examination the veteran complained of left ankle 
pain with activity.  The complaint was reiterated during her 
testimony in January 1998, when she also referred to left 
ankle instability.  The report of the VA orthopedic 
examination, conducted in July 1997 does not address either 
of these symptoms, and is not in accordance with the 
directives of the U. S. Court of Appeals for Veterans Claims 
(hereinafter, "the Court") in DeLuca v. Brown, 8 Vet.App. 
202 (1995), that a VA rating examination must adequately 
portray functional loss due to pain, weakened movement, 
excess fatigability or incoordination.  In DeLuca, the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 (1994) or 38 C.F.R. § 4.45 (1994).  
It was specified that the medical examiner should be asked to 
determine whether the joint in question exhibited pain, 
weakened movement, excess fatigability or incoordination and 
that the determinations, if feasible, should be expressed in 
terms of the degree of additional range-of-motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  It was also held that the provisions of 
38 C.F.R. § 4.14 (1994) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  Although further delay is regrettable, an 
additional VA orthopedic examination is warranted to ensure a 
fully informed decision regarding the veteran's increased 
rating claim. DeLuca; see also Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).

Accordingly, the case is REMANDED for the actions listed 
below.  

The law requires full compliance with all orders in this 
remand. Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.
 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
assess the nature and extent of the 
residuals of left ankle sprain.  The 
examiner must review the claims folder 
prior to evaluating the veteran.  All 
indicated tests and studies should be 
performed, to include full range of 
motion studies, and all clinical findings 
clearly set forth in the examination 
report.  The examiner should indicate 
whether instability is present in the 
left ankle.  Additionally the examiner 
should the examiner should be asked to 
provide an opinion as to whether the 
veteran's left ankle exhibits pain, 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or on repeated use over a period of time.  
This determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  All 
opinions expressed must be supported by 
reference to the medical evidence.

3.  Prior to consideration of the 
veteran's claim the RO should review the 
claims folder to ensure that all 
requested development has been 
accomplished and take any corrective 
action required.  

4.  Following the completion all 
requested actions the RO should review 
the veteran's claim for increased rating 
for her left ankle disability on the 
basis of all evidence of record, and all 
applicable law and regulations.  If any 
action taken remains adverse to the 
veteran she and her representative should 
be provided a supplemental statement of 
the case and an appropriate period to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

